DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/14/2022 is acknowledged.  Claims 1-15 are pending, of which claims 12-15 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1-11 encompass the elected invention and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 2011/0017217).
Wood discloses medical apparatuses incorporating dyes to facilitate proper positioning in patients, and methods for their use. The apparatuses can be, for example, tubes, catheters, or needles. In some embodiments, the dye is a near infrared fluorescent dye (abstract and paragraph 0012).  The exterior surface of a tube, catheter or other apparatus is particularly convenient for placement of the dye, but it is not the only place the dye can be positioned. The devices or apparatuses can have the dye embedded within them or even (in the case of apparatuses, such as tubes, which have an interior bore defining an interior surface) on an interior surface of the apparatus. For example, the dye can be embedded in one or more positions in the plastic (or other transparent or translucent material) between the interior and exterior surfaces or throughout the entirety of the material. Conveniently, the dye is introduced into the mix of resin or other ingredients before the mix is polymerized to form the plastic, so that the dye is dispersed throughout the device or apparatus into which the plastic is formed. It is expected that persons of skill in manufacturing medical apparatuses such as tubes and catheters are familiar with methods and processes for adding ingredients to them (paragraph 0023).
In some embodiments, the dye is within 3 centimeters of a surface of said patient (paragraph 0014).
Preferred dyes include ICG, ICG is particularly preferred both because it has low toxicity and because it has been approved by the Food and Drug Administration for several diagnostic purposes in humans. Its absorption (excitation) and emission peaks (805 and 835 nm, respectively), which is within the optical window of tissue. Near infrared light can therefore penetrate tissue from a depth of several millimeters to a few centimeters.  ICG is not metabolized in the body and is excreted exclusively by the liver, with a plasma half-life of 3 to 4 minutes. It is not reabsorbed from the intestine and does not undergo enterohepatic recirculation. Commercially available ICG contains iodine and is not recommended for administration to persons with a history of iodine sensitivity. Again, this is not expected to be an issue for uses in which the dye is embedded in the device, such as in a catheter (paragraph 0039-0041).

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson et al. (Biomaterials, 2015, 54, p. 168-176).
Stevenson discloses that peripherally inserted central catheters (PICCs) are hollow polymeric tubes that transport nutrients, blood and medications to neonates. To determine proper PICC placement, frequent X-ray imaging of neonates is performed. Because X-rays pose severe health risks to neonates, safer alternatives are needed. We hypothesize that near infrared (NIR) polymer composites can be fabricated into catheters by incorporating a fluorescent dye (IRDye 800CW) and visualized using NIR imaging. To fabricate catheters, polymer and dye are dry mixed and pressed, sectioned, and extruded to produce hollow tubes. We analyzed surface roughness, stiffness, dye retention, NIR contrast intensity, and biocompatibility. The extrusion process did not significantly alter the mechanical properties of the polymer composites. Over a period of 23 days, only 6.35 ± 5.08% dye leached out of catheters. The addition of 0.025 wt% dye resulted in a 14-fold contrast enhancement producing clear PICC images at 1 cm under a tissue equivalent. The addition of IRDye 800CW did not alter the biocompatibility of the polymer and did not increase adhesion of cells to the surface. We successfully demonstrated that catheters can be imaged without the use of harmful radiation and still maintain the same properties as the unaltered medical grade equivalent (abstract).
We provide details of the integration of medical grade thermoplastic polyurethane (TPU) with IRDye 800CW extruded as a PICC. Surface and mechanical testing results are reported to show the influence of the fluorescent agent incorporated within the TPU matrix (page 169).
RDye 800CW is an NIR dye that has a similar chemical structure to ICG, but allows for chemical functionalization and has a 20x enhancement in brightness making it suitable for deeper imaging applications (page 173).  
With regard to catheter fabrication procedures, thin films were produced prior to extrusion to enhance incorporation of IRDye 800CW within the polymer matrix (page 173).
In our experiment, the extruded tube samples are clearly visible up to 1 cm. As this study tested fluorescent capable PICCs for prospective use in neonatal patients, the depth of imaging does not need to be significantly high (3-5 cm) to investigate PICC placement and location (page 174).
Accordingly, the catheter (medical device) comprises a polymer and NIR dye embedded therein, and meets the depth limitations of the instant claims.  With regard to claim 3, it is considered that the fluorescence is at least within the claimed range, as IRDye 800CW is said to have a 20x brightness compared to ICG.

Claim(s) 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashbaugh et al. (PNAS, 2016, p. E6919–E6928).
Ashbaugh discloses development of an implant coating capable of combinatorial antibiotic delivery, two antibiotic-loaded polymer solution jets were simultaneously electrospun (23, 24) (i.e., cospinning) onto a medical-grade titanium Kirschner-wire (K-wire) implant (0.5-mm diameter × 9-mm length). Poly(lactic-coglycolic acid) (PLGA) and poly(e-caprolactone) (PCL) were selected because of their proven track records of biocompatibility and bioresorbability in clinical use of various suture and drug delivery devices (E6920).
A near-infrared (NIR) dye was used as a surrogate for the antibiotics. The NIR dye was loaded into either PLGA (NIR/−) or PCL (−/NIR) at 1:1 ratios onto smooth K-wire implants, which were subsequently surgically placed in a retrograde manner in the right knee joints into the distal femoral intramedullary canal, as in our prior orthopedic implant mouse model. To noninvasively monitor the in vivo release of the NIR dye, in vivo fluorescence imaging was performed on the mice to determine the NIR dye signals emitted (Fig. 3 K and L). The NIR/− coating had significantly higher in vivo fluorescent signals that lasted longer than the −/NIR coating. Thus, the NIR dye was released slower from PLGA than PCL in vivo. These data confirmed that the release rate and duration of the drug surrogate in vivo were dependent on the polymer carrier (PLGA fibers vs. PCL film). Taken together, these in vitro and in vivo data demonstrate that drug release from the PLGA/ PCL composite coatings can be tuned by loading the drugs into either PLGA or PCL and by varying the PLGA:PCL weight ratios (E6922).  See also Figure 3 showing in vivo release of a NIR fluorescent dye (VivoTag-S 680) loaded into PLGA (NIR dye/−) or PCL (NIR dye/−) in an orthopedic implant mouse model and representative in vivo fluorescence images.


Claim(s) 1-3, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeder et al. (US 2014/0356293).
Reeder discloses a fluorescent dye and fluorescence-enhancing diluent (paragraph 0012-0019).  The fluorescence-enhancing diluent is milk, infant formula (e.g., Enfamil) (etc).  
In experiments, the fluorescent intensities of 10%, 20% and 30% milk solutions were all higher at 5 µg/ml concentration of ICG than at 10 µg/ml concentration of ICG. At 5 .mu.g/ml ICG and 10% milk concentration, the maximum fluorescent intensity was about 950000 (arbitrary units of integrated density IntDen), at 5 µg/ml ICG/20% milk, it was about 1000000 IntDen, while at 5 µg/ml ICG/30% milk concentration, the maximum fluorescent intensity was about 1150000 IntDen, or between about 1 and 2 orders of magnitude greater than the fluorescent intensity of a 1% milk/100 µg/mL ICG solution, a significant increase in fluorescent intensity.  Although powdered nonfat dry milk was used to make the milk solution solvent used above, non-powdered milk can also be used. Such milk can be sterilized and treated to make it appropriate for medical application (paragraphs 0166-7). Visualization of the ureters with NIRF using the milk-ICG solution is a simple technique likely to facilitate identification of ureters during colorectal and gynecological surgeries. With the addition of powdered milk, the ICG fluorescence intensity was greatly enhanced (paragraph 0169).
ICG-milk solutions provide significantly enhanced fluorescence over ICG alone. Because both sterile milk and ICG are approved for use medically, ICG-milk solutions may be used in a number of medical applications where ICG alone or other fluorescent dyes are currently used, including angiography in ophthalmology (also diagnosis of corneal abrasions, corneal ulcers and herpetic corneal infections, or to evaluate the tear layer under rigid gas permeable contact lenses); non-invasive monitoring of liver or splanchnic perfusion; perfusion diagnostics of tissues and organs; navigation for sentinel lymph node biopsy with tumors; angiography to diagnose and categorize vascular disorders (in, for example, legs), retinal disease macular degeneration, diabetic retinopathy, inflammatory intraocular conditions, and intraocular tumors; during surgery for brain tumors; and diagnosis of rheumatic diseases.
The enhanced fluorescence of ICG-milk solutions also makes possible other applications, such as for nephrostomies, particularly in small mammals. In this application, a polymer tube is surgically inserted into the kidney, secured in place (such as with cyanoacrylate glue), and then the small mammal (e.g., rat) can be used for various types of laboratory experiments. The improved fluorescence enables better placement of the tube, by allowing visualization of the tubes position and evaluation of its connection to the renal pelvis (paragraph 0174).
Various methods can be used to manufacture microcapsules encapsulating the enhanced fluorescent compositions provided herein, including, but not limited to, pan coating, air-suspension coating, centrifugal extrusion, using a vibrational nozzle, spray-drying, physico-chemical methods such as ionotropic gelation and coacervation, and by chemical methods such as interfacial polycondensation, interfacial cross-linking, in-situ polymerization and matrix polymerization. These techniques are well known in the art and can be readily adapted to micro-encapsulate an enhanced fluorescent composition. The types and forms of microcapsules that encapsulate enhanced fluorescent compositions, however, may bear little resemblance to simple spheres. The core of such a microcapsule may be a crystal, a jagged adsorbent particle, an emulsion, a suspension of solids, or a suspension of smaller microcapsules. The microcapsule may even have multiple walls (paragraph 0094).  It is noted that the polymerized microcapsule is considered to be within the scope of a medical device, as claimed.
Use of fluorescence enhanced solutions incorporating light scattering emulsions may result in enhanced depth of imaging through either enhanced collection or excitation wavelengths or return of emitted fluorescence (paragraph 0173).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0017217) in view Frimer (US 2005/0043716), Zoll (US 2016/0043716) and Kimmig (Journal of Surgical Oncology, 2016, 113, p. 554–559).
Wood teaches medical apparatuses incorporating dyes to facilitate proper positioning in patients, and methods for their use. The apparatuses can be, for example, tubes, catheters, or needles. In some embodiments, the dye is a near infrared fluorescent dye (abstract and paragraph 0012).  The exterior surface of a tube, catheter or other apparatus is particularly convenient for placement of the dye, but it is not the only place the dye can be positioned. The devices or apparatuses can have the dye embedded within them or even (in the case of apparatuses, such as tubes, which have an interior bore defining an interior surface) on an interior surface of the apparatus. For example, the dye can be embedded in one or more positions in the plastic (or other transparent or translucent material) between the interior and exterior surfaces or throughout the entirety of the material. Conveniently, the dye is introduced into the mix of resin or other ingredients before the mix is polymerized to form the plastic, so that the dye is dispersed throughout the device or apparatus into which the plastic is formed. It is expected that persons of skill in manufacturing medical apparatuses such as tubes and catheters are familiar with methods and processes for adding ingredients to them (paragraph 0023).
In some embodiments, the dye is within 3 centimeters of a surface of said patient (paragraph 0014).
Preferred dyes include ICG, ICG is particularly preferred both because it has low toxicity and because it has been approved by the Food and Drug Administration for several diagnostic purposes in humans. Its absorption (excitation) and emission peaks (805 and 835 nm, respectively), which is within the optical window of tissue. Near infrared light can therefore penetrate tissue from a depth of several millimeters to a few centimeters.  ICG is not metabolized in the body and is excreted exclusively by the liver, with a plasma half-life of 3 to 4 minutes. It is not reabsorbed from the intestine and does not undergo enterohepatic recirculation. Commercially available ICG contains iodine and is not recommended for administration to persons with a history of iodine sensitivity. Again, this is not expected to be an issue for uses in which the dye is embedded in the device, such as in a catheter (paragraph 0039-0041).
Wood does not specifically recite wherein the device is a bowel sizer, uterine manipulator or vaginal manipulator.
Frimer teaches a system is provided for repairing, or resisting the formation of, a hernia at or near a stoma formed in the abdominal wall, wherein a portion of bowel extends through the stoma. The system includes an implantable prosthesis having a body. portion for augmenting or repairing the weakened abdominal wall at or near the stoma, and an opening therethrough that is adapted to receive the portion of the bowel that extends through the stoma. The implantable prosthesis is effective for at least one of the repair, or resistance to formation, of a hernia in the abdominal wall at or near the stoma. The system further includes a cannula, separate from the implantable prosthesis, having an outer dimension that is sized to fit within the opening in the implantable prosthesis, and an inner dimension that is sized to pass the portion of bowel therethrough, the cannula being removable from, that is not permanently connected to, the opening in the implantable prosthesis. The system may further include a trocar stylet for forming the opening through the abdominal wall, and may also include one or more sizing cylinders for aiding in selection of the appropriate trocar stylet for the involved procedure (paragraph 0007).  See Figures 15 and 16 including a sizer to measure the size of the bowel.  A sizer may also be included to measure the bowel prior to any surgical repair, so that the smallest sized trocar stylet and cannula can be selected (paragraph 0044).
Zoll teaches a vaginal manipulator device is used to impart a stable structure to the vagina during the procedure, improving the ease with the mesh can be placed onto the anterior and/or posterior vaginal walls. In some aspects of the present disclosure, the difficulty associated with mesh suturing is reduced by pairing an energy source useful in the soldering procedures with a vaginal manipulator device. After the mesh and bonding material are suitably positioned, the vaginal manipulator device is used to irradiate the mesh and bonding material through the vaginal wall (paragraph 0074).
Kimmig teaches intraoperative navigation in robotically assisted compartmental surgery of uterine cancer by visualization of embryonically derived lymphatic networks with indocyanine green.  Following application of ICG the Cup of the uterine manipulator (Hohl-manipulator Storz1) was fixed by suture which had been used to close and cover the cervix with an alcohol sponge to prevent tumor exposure and cell spillage into the surgical field. Green fluorescence was intermittently detected during the whole procedure. Fluorescence distribution and transport along the lymphatic system was studied with respect to application site and none of them had macroscopic involvement of lymph nodes suggesting potentially altered lymphatic drainage. ICG fluorescence was determined intraoperatively and on the basis of the recorded video documentation (page 555).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a medical device comprising a polymer and a NIRF dye embedded therein wherein the medical device is a bowel sizer, vaginal manipulator, or uterine manipulator when the teaching of Wood is taken in view of Frimer, Zoll and Kimmig.  Frimer, Zoll and Kimmig teach a bowel sizer, vaginal manipulator and uterine manipulator, including a cup, for use in surgical procedures in patients, including various imaging methods thereof.  While Wood does not specifically recite a bowel sizer, vaginal manipulator or uterine manipulator one would have been motivated to provide a dye in the devices taught by Frimer, Zoll and Kimmig in order to facilitate proper positioning in patients during a surgical procedure as taught by Wood to be beneficial in a variety of medical devices used in surgical procedures.

Claim(s) 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0017217) in view of Reeder (US 2014/03562930.
Wood teaches medical apparatuses incorporating dyes to facilitate proper positioning in patients, and methods for their use. The apparatuses can be, for example, tubes, catheters, or needles. In some embodiments, the dye is a near infrared fluorescent dye (abstract and paragraph 0012).  The exterior surface of a tube, catheter or other apparatus is particularly convenient for placement of the dye, but it is not the only place the dye can be positioned. The devices or apparatuses can have the dye embedded within them or even (in the case of apparatuses, such as tubes, which have an interior bore defining an interior surface) on an interior surface of the apparatus. For example, the dye can be embedded in one or more positions in the plastic (or other transparent or translucent material) between the interior and exterior surfaces or throughout the entirety of the material. Conveniently, the dye is introduced into the mix of resin or other ingredients before the mix is polymerized to form the plastic, so that the dye is dispersed throughout the device or apparatus into which the plastic is formed. It is expected that persons of skill in manufacturing medical apparatuses such as tubes and catheters are familiar with methods and processes for adding ingredients to them (paragraph 0023).
In some embodiments, the dye is within 3 centimeters of a surface of said patient (paragraph 0014).
Preferred dyes include ICG, ICG is particularly preferred both because it has low toxicity and because it has been approved by the Food and Drug Administration for several diagnostic purposes in humans. Its absorption (excitation) and emission peaks (805 and 835 nm, respectively), which is within the optical window of tissue. Near infrared light can therefore penetrate tissue from a depth of several millimeters to a few centimeters.  ICG is not metabolized in the body and is excreted exclusively by the liver, with a plasma half-life of 3 to 4 minutes. It is not reabsorbed from the intestine and does not undergo enterohepatic recirculation. Commercially available ICG contains iodine and is not recommended for administration to persons with a history of iodine sensitivity. Again, this is not expected to be an issue for uses in which the dye is embedded in the device, such as in a catheter (paragraph 0039-0041).
Wood does not specifically recite a fluorescence enhancer (powdered milk).
Reeder teaches a fluorescent dye and fluorescence-enhancing diluent (paragraph 0012-0019).  The fluorescence-enhancing diluent is milk, infant formula (e.g., Enfamil) (etc).  In experiments, the fluorescent intensities of 10%, 20% and 30% milk solutions were all higher at 5 µg/ml concentration of ICG than at 10 µg/ml concentration of ICG. At 5 .mu.g/ml ICG and 10% milk concentration, the maximum fluorescent intensity was about 950000 (arbitrary units of integrated density IntDen), at 5 µg/ml ICG/20% milk, it was about 1000000 IntDen, while at 5 µg/ml ICG/30% milk concentration, the maximum fluorescent intensity was about 1150000 IntDen, or between about 1 and 2 orders of magnitude greater than the fluorescent intensity of a 1% milk/100 µg/mL ICG solution, a significant increase in fluorescent intensity.  Although powdered nonfat dry milk was used to make the milk solution solvent used above, non-powdered milk can also be used. Such milk can be sterilized and treated to make it appropriate for medical application (paragraphs 0166-7). Visualization of the ureters with NIRF using the milk-ICG solution is a simple technique likely to facilitate identification of ureters during colorectal and gynecological surgeries. With the addition of powdered milk, the ICG fluorescence intensity was greatly enhanced (paragraph 0169).
ICG-milk solutions provide significantly enhanced fluorescence over ICG alone. Because both sterile milk and ICG are approved for use medically, ICG-milk solutions may be used in a number of medical applications where ICG alone or other fluorescent dyes are currently used, including angiography in ophthalmology (also diagnosis of corneal abrasions, corneal ulcers and herpetic corneal infections, or to evaluate the tear layer under rigid gas permeable contact lenses); non-invasive monitoring of liver or splanchnic perfusion; perfusion diagnostics of tissues and organs; navigation for sentinel lymph node biopsy with tumors; angiography to diagnose and categorize vascular disorders (in, for example, legs), retinal disease macular degeneration, diabetic retinopathy, inflammatory intraocular conditions, and intraocular tumors; during surgery for brain tumors; and diagnosis of rheumatic diseases.
The enhanced fluorescence of ICG-milk solutions also makes possible other applications, such as for nephrostomies, particularly in small mammals. In this application, a polymer tube is surgically inserted into the kidney, secured in place (such as with cyanoacrylate glue), and then the small mammal (e.g., rat) can be used for various types of laboratory experiments. The improved fluorescence enables better placement of the tube, by allowing visualization of the tubes position and evaluation of its connection to the renal pelvis (paragraph 0174).
Use of fluorescence enhanced solutions incorporating light scattering emulsions may result in enhanced depth of imaging through either enhanced collection or excitation wavelengths or return of emitted fluorescence (paragraph 0173).
In one embodiment, solutions of enhanced fluorescent compositions can be applied to a surface and dried to provide a fluorescent marking or coating visible using appropriate equipment and lighting conditions, such as during surgery using NIRF systems. If necessary, the layer of dried fluorescent solution can be coated with a protective layer to keep it from being degraded, changed or otherwise influenced by the environment to which the surface will be subjected (paragraph 0093).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide milk powder as a fluorescence enhancer in the devices or apparatuses having dye embedded within them taught by Wood when the teaching of Wood is taken in view of Reeder.  Each of Wood and Reeder are directed to the use of ICG for diagnostic imaging.  One would have been motivated to do so because Reeder teaches that a composition comprising ICG and milk powder has enhanced fluorescence compared to ICG alone.  One would have had a reasonable expectation of success in doing so because Reeder teaches that the dye/enhancer composition can be dried and applied to a surface, and further coated for use e.g. during surgery.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618